Journal Entries (1835-36): Journal3: (1) Motion for attachment for breach of injunction *p. 64; (2) motion to dissolve injunction *p. 69; (3) attachment ordered issued *p. 69; (4) motion to set aside attachment *p. 69; (5) rule to appear and answer *p. 73; (6) commitment for contempt *p. 73; (7) rule to answer interrogatories *p. 74; (8) rule to plead, answer, or demur; answers to interrogatories filed; motion for discharge; motion for reference; motions argued; submitted *p. 81; (9) motion for reference overruled, motion for discharge granted *p. 84; (10) motion to dissolve injunction *p. 90; (11) referred to master to take testimony *p. 91-b; (12) motion to dissolve injunction *p. 99; (13) motion for rule to show cause against attachment for contempt *p. 113; (14) rule to show cause *p. 125.
Papers in File: (i) Bill of complaint, order for injunction; (2) writ of injunction and return; (3) writ of subpoena and return; (4) affidavit of Orisson Allen; (5) affidavits of Asabel Smith and of Roswell Keeler and Johnson Niles and of Johnson Niles; (6) motion for attachment for breach of injunction; (7) draft of order for attachment; (8) affidavit of Alford H. Hanscom; (9) affidavit of Asabel Smith and copy of affidavit of Alford H. Hanscom; (10) affidavit of Orisson Allen; (11) motion to dissolve injunction; (12) motion to set aside rule for attachment; (13) writ of attachment and return; (14) motion for commitment and for rule to answer interrogatories; (15) interrogatories in contempt; (16) answers to interrogatories; (17) motion for reference to take testimony; (18) answer of John Miller; (19) answer of Ira Goodrich; (20) motion to dissolve injunction; (21) replication; (22) affidavit of Horace Lathrop; (23) affidavit of Jonathan Burgess; (24) motion for rule to show cause against attachment.
Chancery Case 186 of 1834.